Citation Nr: 1802448	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by numbness and/or tingling in the right upper extremity.

2.  Entitlement to service connection for a disorder characterized by numbness and/or tingling in the left upper extremity.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2002 and from March 2008 to June 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claims file is currently under the jurisdiction of the Cleveland, Ohio RO.

This case was previously remanded by the Board in February 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
 
FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a diagnosis of a right upper extremity disability proximate to the claim, or during the appeal period.  

2.  The competent evidence of record does not demonstrate a diagnosis of a left upper extremity disability proximate to the claim, or during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right upper extremity disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for entitlement to service connection for a left upper extremity disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).      
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a bilateral upper extremity disability manifested by tingling and numbness.  Specifically, the Veteran testified that he has had tingling and numbness in the bilateral upper extremities since 2002 and he is bothered by it every day.  See, August 2016 Board hearing transcript.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of a bilateral upper extremity disability at any time proximate to, or during, the claim.  During the pendency of the claim the Veteran was provided a VA examination in August 2012.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The August 2012 VA examiner noted that the Veteran was diagnosed with paresthesias in 2009.  The Veteran reported that his symptoms are aggravated by laying on his side or stomach in bed.  The Veteran further stated that the symptoms are present every two days and last two to five minutes.  

Upon examination, the VA examiner noted that the Veteran had mild intermittent bilateral upper extremity pain and mild paresthesias and/or dysesthesias of the bilateral upper extremities.  However, the Veteran displayed normal sensation testing for light touch in the bilateral shoulder, inner/outer forearm and bilateral hand/fingers.  His bilateral upper extremity nerves were "normal".

A September 2012 private treatment record reflects that the Veteran was provided an EMG relating to numbness in his right upper extremity.  The private physician determined that there was no definite electrophysiological evidence of peripheral neuropathy, cervical or lumbosacral radiculopathy or of right median neuropathy across the wrist.  

In May 2013 the Veteran was provided a VA review of available records examination.  The VA examiner noted that the Veteran complained of tingling and numbness in his upper extremities during his active service.  The VA examiner stated that the Veteran's complaints of numbness and tingling in the bilateral upper extremities are at least as likely as not the same condition he complained of in 2012.  However, the VA examiner noted that the Veteran does not have a specific diagnosis related to the tingling and numbness in his upper extremities.     

The Veteran was provided a VA neck conditions examination in April 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The VA examiner noted that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current bilateral upper extremity disability that had its onset during active service, that there is a current bilateral upper extremity disability that is otherwise causally or etiologically related to his active service or that there is a current bilateral upper extremity disability that is caused by, proximately due to, or chronically aggravated by the service-connected back disability.  As such, service connection for a bilateral upper extremity disability is not warranted.  Degmetich, 104 F. 3d at 1333.  

The Board acknowledges the Veteran's assertions that he has a bilateral upper extremity disability.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the August 2012, May 2013 and April 2014 VA examinations and the September 2012 private examination, which do not show (overall) a diagnosis of a bilateral upper extremity disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

While the Veteran has this complaint, a complaint, or symptom, is not a "disability" for VA purposes.  The Board cannot grant service connection for a symptom.  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had a bilateral upper extremity disability at any point during or in proximity to the appeal period.

In the absence of proof of a current "disability", there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a bilateral upper extremity disability during or in proximity to the appeal period.  Without evidence of a current diagnosis of a bilateral upper extremity disability the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to service connection for a disorder characterized by numbness and/or tingling in the right upper extremity is denied.

Entitlement to service connection for a disorder characterized by numbness and/or tingling in the left upper extremity is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


